Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 1 of 29 Page ID #:234




 1    NADA I. SHAMONKI (SBN 205359)
      nshamonki@mintz.com
 2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
      2029 Century Park East, Suite 3100
 3    Los Angeles, CA 90067
      Telephone: (310) 586-3200
 4    Facsimile: (310) 586-3202
 5    MICHAEL C. WHITTICAR (admitted pro hac vice)
      mikew@novaiplaw.com
 6    NOVA IP LAW, PLLC
      7420 Heritage Village Plaza, Suite 101
 7    Gainesville, VA 20155
      Telephone: (571) 386-2980
 8    Facsimile: (855) 295-0740
 9    Attorneys for Defendants
      DESCENDENT STUDIOS INC. and
10    ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California       Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                          DEFENDANTS’ ORIGINAL ANSWER
15                          Plaintiff,    AND DEFENSES TO PLAINTIFF’S
                                          FIRST AMENDED COMPLAINT AND
16         vs.                            DEMAND FOR JURY TRIAL
17                                        JURY TRIAL DEMANDED
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
19   PETERSON, an individual,             Judge: Hon. David O. Carter

20                          Defendants.   Complaint Filed:   1/16/2020

21
22
23
24
25
26
27
28

                                           1
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 2 of 29 Page ID #:235




 1          Defendants Descendent Studios Inc. and Eric Peterson (collectively the
 2    “Defendants”), by the undersigned counsel, hereby submit their original answer and
 3    defenses to the First Amended Complaint (“Complaint”) filed by Plaintiff Little
 4    Orbit LLC.
 5          1.     Admitted only that the amount in controversy exceeds $75,000,
 6    exclusive of interests and costs. Otherwise, denied. Denied that Plaintiff has
 7    adequately or sufficiently pled subject matter jurisdiction.
 8          2.     Denied.
 9          3.     The first sentence of Paragraph 3 is admitted. However, the citizenship
10    of Plaintiff and the citizenship of Plaintiff’s members has not been properly pled as
11    required to support diversity jurisdiction. Denied that Plaintiff itself creates or
12    develops electronic games, as it appears to be primarily involved in
13    misappropriating the development efforts of others without paying for them.
14    Admitted only that Plaintiff attempts to advertise, market and sell electronic games
15    which it has misappropriated from others without paying for them.
16          4.     Admitted.
17          5.     Admitted. However, Mr. Peterson was not a party to the parties’
18    written agreements.
19          6.     Admitted only that Plaintiff attempts to advertise, market and sell
20    bargain-basement “shovelware” electronic games which it has misappropriated
21    from others without paying for them. Denied that Plaintiff develops or publishes
22    AAA games. Otherwise, denied.
23          7.     Admitted only that Interplay did release “Descent”, the first truly 3D
24    “first-person shooter” (FPS) game and the first “six degrees of freedom” (6DoF)
25    FPS game. However, Defendants note that Descent was originally released in
26    “shareware” form in 1994. 1995 was the year in which the retail copies were made
27    available in stores. The Defendants note this because the Plaintiff’s lack of
28

                                                 2
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 3 of 29 Page ID #:236




 1    familiarity with either the original games or Descendent Studios’ reboot was a
 2    common problem during the term of the Plaintiff’s relationship with the
 3    Defendants. Otherwise, denied.
 4          8.    Admitted only that the first two Descent games released by Interplay
 5    were commercial and critical successes by the standards of the time. However, it is
 6    worth noting that while they were well-reviewed by comparison to Doom, they did
 7    not achieve the same level of commercial success as the latter because of Descent’s
 8    more difficult gameplay and more demanding computer system hardware
 9    requirements. Otherwise, denied.
10          9.    Admitted only that Descendent Studios was formed in November 2014
11    by current game developers who had formerly worked on Star Citizen. Otherwise,
12    denied. Plaintiff’s wording here is misleading. The developers who formed
13    Descendent Studios were not “former game developers;” rather, the founding
14    members of the studio were all experienced, current developers who had most
15    recently chosen to leave the Star Citizen project rather than relocate to another city.
16          10. Admitted. However, Mr. Peterson is not a party to the relevant
17    agreements.
18          11. Admitted.
19          12. Admitted. However, the amount received by Descendent Studios after
20    Kickstarter fees was substantially less than $600,000.
21          13. Denied as stated. Descendent Studios wanted Plaintiff to fund the PC
22    and console ports and publish all three or four versions (XBOX1, PlayStation 4,
23    Nintendo Switch and PC versions) at the same time. However, the original
24    Development Agreement referenced only the development of a single-player PC
25    game, and XBOX1 and PS4. Otherwise, denied.
26          14. Admitted.
27
28

                                                 3
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 4 of 29 Page ID #:237




 1          15. Denied. To the contrary, Defendants stressed the need to conduct a
 2    substantial marketing and advertising campaign to introduce the title and the game
 3    to newer, younger audiences.
 4          16. Admitted only that the referenced document was signed by Descendent
 5    and is the best evidence of its own contents and legal effect, prior to being
 6    modified by the parties’ course of dealing and the Terms Sheet Addendum.
 7    Otherwise, denied. Plaintiff did not execute the agreement and deliver the needed
 8    development funds until October of 2017. This created a one-month delay in the
 9    development timeline attributable solely to Plaintiff. Mr. Peterson was not a party
10    nor a signatory.
11          17. Admitted only that the referenced document was signed by Descendent
12    and is the best evidence of its own contents and legal effect, prior to being
13    modified by the parties’ course of dealing and the Terms Sheet Addendum.
14    Otherwise, denied. Plaintiff did not execute the agreement and deliver the needed
15    development funds until October of 2017. This created a one-month delay in the
16    development timeline attributable solely to Plaintiff. Mr. Peterson was not a party
17    nor a signatory.
18          18. Admitted only that the Agreement was signed by Plaintiff a month late
19    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
20    own contents and legal effect, prior to modification through the parties’ course of
21    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
22    Matthew Scott breached and repudiated the Agreement and interfered with
23    Defendants’ ability to perform. Among other things, the one-month delay in
24    Plaintiff making the payment and paying the money caused a one-month
25    development set-back and delay solely attributable to Plaintiff. Mr. Peterson was
26    not a party nor a signatory.
27
28

                                                4
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 5 of 29 Page ID #:238




 1          19. Admitted only that the Agreement was signed by Plaintiff a month late
 2    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
 3    own contents and legal effect, prior to being modified by the parties’ course of
 4    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
 5    Matthew Scott breached and repudiated the Agreement and interfered with
 6    Defendants’ ability to perform. Among other things, the one-month delay in
 7    Plaintiff making the payment and paying the money caused a one-month
 8    development set-back and delay solely attributable to Plaintiff. In addition, many
 9    of the terms of the Development Agreement were inapplicable boilerplate terms.
10    Mr. Peterson was not a party nor a signatory.
11          20. Admitted only that the Agreement was signed by Plaintiff a month late
12    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
13    own contents and legal effect, prior to being modified by the parties’ course of
14    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
15    Matthew Scott breached and repudiated the Agreement and interfered with
16    Defendants’ ability to perform. Among other things, the one-month delay in
17    Plaintiff making the payment and paying the money caused a one-month
18    development set-back and delay solely attributable to Plaintiff. In addition, many
19    of the terms of the Development Agreement were inapplicable boilerplate terms.
20    Mr. Peterson was not a party nor a signatory.
21          21. Admitted only that the Agreement was signed by Plaintiff a month late
22    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
23    own contents and legal effect, prior to being modified by the parties’ course of
24    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
25    Matthew Scott breached and repudiated the Agreement and interfered with
26    Defendants’ ability to perform. Among other things, the one-month delay in
27    Plaintiff making the payment and paying the money caused a one-month
28

                                                5
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 6 of 29 Page ID #:239




 1    development set-back and delay solely attributable to Plaintiff. In addition, many
 2    of the terms of the Development Agreement were inapplicable boilerplate terms.
 3    Plaintiff imposed many new and additional requirements outside the specifications
 4    that delayed the development timeline and created additional development costs,
 5    for all of which Plaintiff was practically, legally and financially responsible. Mr.
 6    Peterson was not a party nor a signatory.
 7          22. Admitted only that the Agreement was signed by Plaintiff a month late
 8    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
 9    own contents and legal effect, prior to being modified by the parties’ course of
10    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
11    Matthew Scott breached and repudiated the Agreement and interfered with
12    Defendants’ ability to perform. Among other things, the one-month delay in
13    Plaintiff making the payment and paying the money caused a one-month
14    development set-back and delay solely attributable to Plaintiff. In addition, many
15    of the terms of the Development Agreement were inapplicable boilerplate terms.
16    Plaintiff imposed many new and additional requirements outside the specifications
17    that delayed the development timeline and created additional development costs,
18    for all of which Plaintiff was practically, legally and financially responsible.
19    Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
20    the Terms Sheet Addendum. Mr. Peterson was not a party nor a signatory.
21          23. Admitted only that the Agreement was signed by Plaintiff a month late
22    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
23    own contents and legal effect, prior to being modified by the parties’ course of
24    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
25    Matthew Scott breached and repudiated the Agreement and interfered with
26    Defendants’ ability to perform. Among other things, the one-month delay in
27    Plaintiff making the payment and paying the money caused a one-month
28

                                                  6
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 7 of 29 Page ID #:240




 1    development set-back and delay solely attributable to Plaintiff. In addition, many
 2    of the terms of the Development Agreement were inapplicable boilerplate terms.
 3    Plaintiff imposed many new and additional requirements outside the specifications
 4    that delayed the development timeline and created additional development costs,
 5    for all of which Plaintiff was practically, legally and financially responsible.
 6    Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
 7    the Terms Sheet Addendum. Mr. Peterson was not a party nor a signatory.
 8          24. Admitted only that the Agreement was signed by Plaintiff a month late
 9    as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
10    own contents and legal effect, prior to being modified by the parties’ course of
11    dealing and the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
12    Matthew Scott breached and repudiated the Agreement and interfered with
13    Defendants’ ability to perform. Among other things, the one-month delay in
14    Plaintiff making the payment and paying the money caused a one-month
15    development set-back and delay solely attributable to Plaintiff. In addition, many
16    of the terms of the Development Agreement were inapplicable boilerplate terms.
17    Plaintiff imposed many new and additional requirements outside the specifications
18    that delayed the development timeline and created additional development costs,
19    for all of which Plaintiff was practically, legally and financially responsible.
20    Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
21    the Terms Sheet Addendum. Mr. Peterson was not a party nor a signatory.
22          25. Denied. In fact, Plaintiff falsely promised but then failed to engage 47
23    Studios to market the game. The delays were caused by Plaintiff imposing many
24    new and additional requirements outside the specifications that delayed the
25    development timeline and created additional development costs, for all of which
26    Plaintiff was practically, legally and financially responsible. Plaintiff, through
27    Matthew Scott, expressly acknowledged this prior to executing the Terms Sheet
28

                                                 7
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 8 of 29 Page ID #:241




 1    Addendum. In addition, Plaintiff failed to invest the time and money necessary to
 2    timely complete its own development responsibilities, such as the additional
 3    application program interface (“API”) demanded by Plaintiff. Plaintiff had assumed
 4    this responsibility due to its own budget-busting and deadline-blowing demands
 5    for changes to the original specifications and requirements.
 6          26. Admitted only that the Terms Sheet Addendum was signed. Denied
 7    that it resulted from delays by Defendants. To the contrary, the Terms Sheet
 8    Addendum resulted from Plaintiff failing to pay vendors involved in the game
 9    console adaptation process, including Torus and Boombox, and from Plaintiff’s
10    own budget-busting and deadline-blowing demands for changes to the original
11    specifications and requirements. In addition, Plaintiff failed to invest the time and
12    money necessary to timely complete its own development responsibilities, such as
13    the new API which Plaintiff had demanded and assumed the responsibility for
14    developing. Mr. Peterson was not a party nor a signatory.
15          27. Admitted only that the Terms Sheet Addendum was signed. Denied
16    that it resulted from delays by Defendants. Otherwise, denied. To the contrary, the
17    Terms Sheet Addendum resulted from Plaintiff failing to pay vendors involved in
18    the game console adaptation process, including Torus and Boombox, and from
19    Plaintiff’s own budget-busting and deadline-blowing demands for changes to the
20    original specifications and requirements. In addition, Plaintiff failed to invest the
21    time and money necessary to timely complete its own development responsibilities,
22    such as the new API which Plaintiff had demanded and assumed the responsibility
23    for developing. Mr. Peterson was not a party nor a signatory.
24          28. Denied. This date was never agreed to by Defendants and is a complete
25    fabrication by Plaintiff. Notably, it appears nowhere in the Terms Sheet
26    Addendum. Defendants expressly declined to agree to any new due date until
27    Plaintiff completed the development of a working, complete and fully functional
28

                                                8
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 9 of 29 Page ID #:242




 1    API, after Plaintiff had demanded a new, additional API and had agreed to develop
 2    it but failed to do so. Mr. Peterson was not a party nor a signatory.
 3          29. Denied. Admitted only that the Agreement was signed by Plaintiff a
 4    month late as described in Defendants’ answer to Paragraph 16 and is the best
 5    evidence of its own contents and legal effect, prior to being modified through the
 6    parties’ course of dealing by the Terms Sheet. Otherwise, denied. Plaintiff and
 7    Matthew Scott breached and repudiated the Agreement and interfered with
 8    Defendants’ ability to perform. Among other things, the one-month delay in
 9    Plaintiff making the payment and paying the money caused a one-month
10    development set-back and delay solely attributable to Plaintiff. In addition, many
11    of the terms of the Development Agreement were inapplicable boilerplate terms.
12    Plaintiff imposed many new and additional requirements outside the specifications
13    that delayed the development timeline and created additional development costs,
14    for all of which Plaintiff was practically, legally and financially responsible.
15    Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
16    the Terms Sheet Addendum. No new deadline was agreed to because Plaintiff
17    never completed the new API which Plaintiff had demanded and agreed to develop
18    but failed to do so, preventing any new deadline from being established.
19          30. Denied. Plaintiff imposed many new and additional requirements
20    outside the specifications that delayed the development timeline and created
21    additional development costs, for all of which Plaintiff was practically, legally and
22    financially responsible. Plaintiff, through Matthew Scott, expressly acknowledged
23    this prior to executing the Terms Sheet Addendum. No new deadline was agreed to
24    because Plaintiff never completed the new API which Plaintiff had demanded and
25    agreed to develop but failed to do so, preventing any new deadline from being
26    established. The few changes made by Defendants were either required by pending
27
28

                                                 9
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 10 of 29 Page ID #:243




  1   legal and regulatory changes or due to changing market conditions creating new
  2   and different “best practices.”
  3         31. Admitted only that the License Agreement was not assigned because
  4   Plaintiff did not timely make or complete the payments and Plaintiff continued to
  5   withhold key performance and impose new and additional requirements that created
  6   additional delays and cost over-runs, without paying the required consideration for
  7   them. The Terms Sheet Addendum was a high-level, interim document which was
  8   intended to be replaced and supplemented with a longer, more complete agreement
  9   that the parties were still negotiating.
 10         32. Admitted only that the license agreement was permitted to expire due to
 11   interference from Plaintiff and Matthew Scott after they breached and repudiated
 12   the Terms Sheet Addendum by stopping payments, failing in their own
 13   development efforts, and continuing to impose new and additional requirements
 14   that created additional delays and cost overruns.
 15         33. Denied and baseless. Defendants had plenty of staff and resources to
 16   perform the original scope of the development effort. The delays and overruns
 17   were created by Plaintiff signing and funding late, failing in its own development
 18   efforts, and continuing to impose new, additional and conflicting requirements that
 19   created additional delays and cost overruns.
 20         34. Denied and baseless. One CTO left due to Plaintiff’s delay in signing
 21   and funding the Development Agreement. He was quickly replaced with an equally
 22   competent and skilled CTO.
 23         35. Denied. The game had high online approval ratings for over 3 years
 24   (70% mostly positive or better) until they were undermined by the delays caused by
 25   Plaintiff imposing new requirements beyond the original specifications and
 26   delaying its own development efforts.
 27
 28

                                                 10
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 11 of 29 Page ID #:244




  1           36.   Denied and frivolous. Plaintiff was expressly informed that
  2   Defendants could not commit to a deadline while the new API which Plaintiff had
  3   demanded and agreed to develop but failed to develop remained incomplete and
  4   while Plaintiff kept imposing new, additional and conflicting demands and
  5   requirements.
  6           37. Denied. Plaintiff did very little to advertise or market the game despite
  7   its false and unfulfilled promise to employ 47 Studios to market it. What little
  8   advertising Plaintiff did conduct was riddled with errors and false advertising
  9   because Plaintiff was too cheap to pay its employees to read and learn about the
 10   game.
 11           38. Admitted only that there was some public discussion on message
 12   boards and bulletin boards and the like. This was a positive occurrence which any
 13   competing publisher would have promoted and engaged with as free advertising.
 14   Denied that the discussion was the result of any delays or breaches caused by
 15   Defendants. The delays and overruns were created by Plaintiff signing and funding
 16   late, failing in its own API development efforts, and continuing to impose new,
 17   additional and conflicting requirements that created additional delays and cost
 18   overruns. Otherwise, denied.
 19           39. Denied.
 20           40. Denied.
 21           41. Denied.
 22           42. Admitted only that Peterson in the scope of his employment on behalf
 23   of Descendent made comments in a testing forum to defend Descendent to
 24   interested parties with a need to know, many or most of whom were under
 25   nondisclosure agreements. Denied that any of these statements were false.
 26   Otherwise, denied.
 27
 28

                                                11
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 12 of 29 Page ID #:245




  1         43. Defendants incorporate by reference their answers to all prior
  2   Paragraphs of Plaintiff’s Complaint as though fully set forth herein.
  3         44. Admitted only that the Agreement was signed by Plaintiff a month late
  4   as described in Defendants’ answer to Paragraph 16 and is the best evidence of its
  5   own contents and legal effect, prior to being modified by the parties’ course of
  6   dealing and by the Terms Sheet Addendum. Otherwise, denied. Plaintiff and
  7   Matthew Scott breached and repudiated the Agreement and interfered with
  8   Defendants’ ability to perform. Among other things, the one-month delay in
  9   Plaintiff making the payment and paying the money caused a one-month
 10   development set-back and delay solely attributable to Plaintiff. In addition, many
 11   of the terms of the Development Agreement were inapplicable boilerplate terms.
 12   Plaintiff imposed many new and additional requirements outside the specifications
 13   that delayed the development timeline and created additional development costs,
 14   for all of which Plaintiff was practically, legally and financially responsible.
 15   Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
 16   the Terms Sheet Addendum. In addition, Plaintiff failed to complete or timely
 17   complete the new API development and other development responsibilities which it
 18   had assumed, making it impossible for Defendants to agree to or set a firm
 19   completion date. Mr. Peterson was not a party nor a signatory.
 20         45. Denied. Plaintiff and Matthew Scott breached and repudiated the
 21   Agreement and interfered with Defendants’ ability to perform. Among other
 22   things, the one-month delay in Plaintiff making the payment and paying the money
 23   caused a one-month development set-back and delay solely attributable to Plaintiff.
 24   Plaintiff imposed many new and additional requirements outside the specifications
 25   that delayed the development timeline and created additional development costs,
 26   for all of which Plaintiff was practically, legally and financially responsible.
 27   Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
 28

                                                12
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 13 of 29 Page ID #:246




  1   the Terms Sheet Addendum. In addition, Plaintiff failed to complete or timely
  2   complete the additional API which Plaintiff demanded and then agreed but failed to
  3   develop and other development responsibilities which it had assumed, making it
  4   impossible for Defendants to agree to or set a firm completion date.
  5         46. Denied. Plaintiff and Matthew Scott breached and repudiated the
  6   Agreement and interfered with Defendants’ ability to perform. Among other
  7   things, the one-month delay in Plaintiff making the payment and paying the money
  8   caused a one-month development set-back and delay solely attributable to Plaintiff.
  9   Plaintiff imposed many new and additional requirements outside the specifications
 10   that delayed the development timeline and created additional development costs,
 11   for all of which Plaintiff was practically, legally and financially responsible.
 12   Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
 13   the Terms Sheet Addendum. In addition, Plaintiff failed to complete or timely
 14   complete the additional API which Plaintiff demanded and then agreed but failed to
 15   develop and other development responsibilities which it had assumed, making it
 16   impossible for Defendants to agree to or set a firm completion date.
 17         47. Denied. Plaintiff and Matthew Scott breached and repudiated the
 18   Agreement and interfered with Defendants’ ability to perform. Among other
 19   things, the one-month delay in Plaintiff making the payment and paying the money
 20   caused a one-month development set-back and delay solely attributable to Plaintiff.
 21   Plaintiff imposed many new and additional requirements outside the specifications
 22   that delayed the development timeline and created additional development costs,
 23   for all of which Plaintiff was practically, legally and financially responsible.
 24   Plaintiff, through Matthew Scott, expressly acknowledged this prior to executing
 25   the Terms Sheet Addendum. In addition, Plaintiff failed to complete or timely
 26   complete the additional API which it had demanded and then agreed but failed to
 27   develop and other development responsibilities which it had assumed, making it
 28

                                                13
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 14 of 29 Page ID #:247




  1   impossible for Defendants to agree to or set a firm completion date. Because
  2   Plaintiff never completed the additional API which it had demanded and agreed but
  3   failed to develop and never paid the additional agreed upon $660,000, Defendants
  4   would not and could not agree to a firm completion date. Note that no new
  5   completion date appears or is stated in the Terms Sheet Addendum. Rather, it
  6   required Plaintiff to continue funding through December 2019.
  7         48. Admitted only that the License Agreement was not assigned because
  8   Plaintiff did not timely make or complete the payments and also continued to
  9   withhold key performance and to impose new and additional requirements that
 10   created additional delays and cost over-runs without paying the required
 11   consideration for them. The Terms Sheet Addendum was a high-level, interim
 12   document which was intended to be replaced and supplemented with a longer, more
 13   complete agreement that the parties were still negotiating. In addition, the consent
 14   of Interplay was an express condition precedent to the assignment of the trademark
 15   license, and that consent was never obtained.
 16         49. Denied. The statements were not made to the public and were truthful.
 17   Moreover, Defendants had been discharged of their obligations by Plaintiff’s prior
 18   material breaches, anticipatory repudiation and fraud in the inducement.
 19         50. Denied. Plaintiff committed the first and prior material breaches by not
 20   paying $660,000 due under the Terms Sheet Addendum, by failing to complete the
 21   additional API which Plaintiff had demanded and agreed to develop but then failed
 22   to develop, and by demanding that Defendants meet additional and conflicting
 23   requirements that were material changes to the Agreement and specifications
 24   without allotting sufficient additional time and without paying the promised
 25   additional money. In addition, the consent of Interplay was an express condition
 26   precedent to the assignment of the trademark license, and that consent was never
 27   obtained.
 28

                                               14
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 15 of 29 Page ID #:248




  1         51. Denied. To the contrary, Defendants have been injured in the amount
  2   of at least $5,660,000 by Plaintiff’s failure to make required payments, wrongful
  3   termination, and failure to complete the additional API and other development
  4   projects that Plaintiff had agreed to complete but failed to complete.
  5         52. Defendants incorporate by reference their answers to Paragraphs 1
  6   through 51 of Plaintiff’s Complaint as though fully set forth herein.
  7         53. Defendants are unable to answer this Paragraph because, in violation of
  8   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
  9   what medium the alleged representation supposedly was made. It appears to be
 10   merely a poorly pled attempt to convert Plaintiff’s already tenuous breach of
 11   contract claim into an even more tenuous tort claim. Therefore, the allegations set
 12   forth in Paragraph 53 are denied for lack of sufficient knowledge and information
 13   and are objected to as being insufficiently specific. However, Defendants did have
 14   sufficient staff for the original development scope set forth in the Agreement, as
 15   evidenced by the successful and highly-rated multi-player game that Defendants
 16   made available approximately five months after the Kickstarter campaign had
 17   concluded. Otherwise, denied.
 18         54. Denied. Plaintiff continued to pay Defendants because Plaintiff was
 19   constantly imposing new and conflicting demands and requirements beyond the
 20   scope of the Agreement and specifications, because Plaintiff had never finished the
 21   additional API which Plaintiff had demanded and agreed to develop but failed to
 22   develop, and because Plaintiff knew that Defendants had already created and
 23   published a successful and highly-rated multi-player related game.
 24         55. Denied. To the contrary, Plaintiff refused to show cost data to
 25   Defendants for either development work or alleged marketing costs, because
 26   Plaintiff was not really making any sincere effort to either market or develop the
 27   game. In addition, two console support vendors, Torus and Boombox, quit the
 28

                                               15
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 16 of 29 Page ID #:249




  1   project because Plaintiff failed to pay them money that it owed them. Failing to
  2   pay vendors and making them quit is one way that Plaintiff created even more cost
  3   increases and delays.
  4         56. Defendants are unable to answer this Paragraph because, in violation of
  5   Fed. R. Civ. P. 9(b), no particularity is provided as to when, by whom, to whom,
  6   where, or in what medium the alleged representations supposedly were made. It
  7   appears to be merely a poorly pled attempt to convert Plaintiff’s already tenuous
  8   breach of contract claim into an even more tenuous tort claim. Therefore, the
  9   allegations set forth in Paragraph 56 are denied for lack of sufficient knowledge and
 10   information and are objected to as being insufficiently specific. However,
 11   Defendants did have sufficient staff, skills and resources for the original
 12   development scope set forth in the Agreement, as evidenced by the successful and
 13   highly-rated multi-player game that Defendants made available approximately five
 14   months after the Kickstarter campaign had concluded.
 15         57. Denied. Defendants did have sufficient staff, skills and resources for
 16   the original PC game development scope set forth in the Agreement, as evidenced
 17   by the successful and highly-rated multi-player game that Defendants made
 18   available approximately five months after the Kickstarter campaign had concluded.
 19         58. Defendants are unable to answer this Paragraph because, in violation of
 20   Fed. R. Civ. P. 9(b), no particularity is provided as to when, by whom, to whom,
 21   where, or in what medium the alleged representations supposedly were made. It
 22   appears to be merely a poorly pled attempt to convert Plaintiff’s tenuous breach of
 23   contract claim into an even more tenuous tort claim. Therefore, the allegations set
 24   forth in Paragraph 58 are denied for lack of sufficient knowledge and information
 25   and are objected to as being insufficiently specific. However, Defendants did have
 26   sufficient staff, skills and resources for the original development scope set forth in
 27   the Agreement, as evidenced by the successful and highly-rated multi-player game
 28

                                                16
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 17 of 29 Page ID #:250




  1   that Defendants made available approximately five months after the Kickstarter
  2   campaign had concluded. Otherwise, denied.
  3         59. Defendants are unable to answer this Paragraph because, in violation of
  4   Fed. R. Civ. P. 9(b), no particularity is provided as to when, by whom, to whom,
  5   where, or in what medium the alleged representations supposedly were made. It
  6   appears to be merely a poorly pled attempt to convert Plaintiff’s tenuous breach of
  7   contract claim into an even more tenuous tort claim. Therefore, the allegations set
  8   forth in Paragraph 59 are denied for lack of sufficient knowledge and information
  9   are objected to as being insufficiently specific. However, Defendants did have
 10   sufficient staff, skills and resources for the original development scope set forth in
 11   the Agreement, as evidenced by the successful and highly-rated multi-player game
 12   that Defendants made available approximately five months after the Kickstarter
 13   campaign had concluded. Otherwise, denied.
 14         60. Admitted only that the License Agreement was not assigned because
 15   Plaintiff did not timely make or complete the payments and Plaintiff continued to
 16   withhold key performance and impose new and additional requirements that created
 17   additional delays and cost over-runs, without paying the required consideration for
 18   them. The Terms Sheet Addendum was a high-level, interim document which was
 19   intended to be replaced and supplemented with a longer, more complete agreement
 20   that the parties were still negotiating. In addition, the consent of Interplay was an
 21   express condition precedent to the assignment of the trademark license, and that
 22   consent was never obtained.
 23         61. Defendants incorporate by reference their answers to Paragraphs 1
 24   through 60 to Plaintiff’s Complaint as though fully set forth herein.
 25         62. Defendants are unable to answer this Paragraph because, in violation of
 26   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
 27   what medium each of the several separate alleged representations supposedly was
 28

                                                17
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 18 of 29 Page ID #:251




  1   made. It appears to be merely a poorly pled attempt to convert Plaintiff’s already
  2   tenuous breach of contract claim into an even more tenuous tort claim. Therefore,
  3   the allegations set forth in Paragraph 62 are denied for lack of sufficient knowledge
  4   and information and are objected to as being insufficiently specific. However,
  5   Defendants did have sufficient staff, funding and resources for the original
  6   development scope set forth in the Agreement, as evidenced by the successful and
  7   highly-rated multi-player game that Defendants made available approximately five
  8   months after the Kickstarter campaign had concluded. Otherwise, denied.
  9         63. Defendants are unable to answer this Paragraph because, in violation of
 10   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
 11   what medium each of the alleged promises or representations supposedly was
 12   made. It appears to be merely a poorly pled attempt to convert Plaintiff’s already
 13   tenuous breach of contract claim into an even more tenuous tort claim. Therefore,
 14   the allegations set forth in Paragraph 63 are denied for lack of sufficient knowledge
 15   and information and are objected to as being insufficiently specific. However,
 16   Defendants did have sufficient staff, funding and resources for the original
 17   development scope set forth in the Agreement, as evidenced by the successful and
 18   highly-rated multi-player game that Defendants made available approximately five
 19   months after the Kickstarter campaign had concluded. Otherwise, denied.
 20         64. Defendants are unable to answer this Paragraph because, in violation of
 21   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
 22   what medium each of the separate alleged promises or representations supposedly
 23   was made. It appears to be merely a poorly pled attempt to convert Plaintiff’s
 24   already tenuous breach of contract claim into an even more tenuous tort claim.
 25   Therefore, the allegations set forth in Paragraph 64 are denied for lack of sufficient
 26   knowledge and information and are objected to as being insufficiently specific.
 27   However, Defendants did have sufficient staff, funding and resources for the
 28

                                                18
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 19 of 29 Page ID #:252




  1   original development scope set forth in the Agreement, as evidenced by the
  2   successful and highly-rated multi-player game that Defendants made available
  3   approximately five months after the Kickstarter campaign had concluded.
  4   Otherwise, denied.
  5         65. Denied.
  6         66. Defendants are unable to answer this Paragraph because, in violation of
  7   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
  8   what medium each of the several separate alleged promises and representations
  9   supposedly was made. It appears to be merely a poorly-pled attempt to convert
 10   Plaintiff’s already tenuous breach of contract claim into an even more tenuous tort
 11   claim. Therefore, the allegations set forth in Paragraph 66 are denied for lack of
 12   sufficient knowledge and information and are objected to as being insufficiently
 13   specific. However, Defendants did have sufficient staff, funding and resources for
 14   the original development scope set forth in the Agreement, as evidenced by the
 15   successful and highly-rated multi-player game that Defendants made available
 16   approximately five months after the Kickstarter campaign had concluded.
 17   Otherwise, denied.
 18         67. Defendants are unable to answer this Paragraph because, in violation of
 19   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
 20   what medium each of the several separate alleged promises or representations
 21   supposedly was made. It appears to be merely a poorly-pled attempt to convert
 22   Plaintiff’s already tenuous breach of contract claim into an even more tenuous tort
 23   claim. Therefore, the allegations set forth in Paragraph 67 are denied for lack of
 24   sufficient knowledge and information and are objected to as being insufficiently
 25   specific. However, Defendants did have sufficient staff, funding and resources for
 26   the original development scope set forth in the Agreement, as evidenced by the
 27   successful and highly-rated multi-player game that Defendants made available
 28

                                               19
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 20 of 29 Page ID #:253




  1   approximately five months after the Kickstarter campaign had concluded.
  2   Otherwise, denied.
  3         68. Defendants are unable to answer this Paragraph because, in violation of
  4   Fed. R. Civ. P. 9(b), no particularity is provided as to when, to whom, where, or in
  5   what medium each of the several separate alleged promises or representations
  6   supposedly was made. It appears to be merely a poorly-pled attempt to convert
  7   Plaintiff’s already tenuous breach of contract claim into an even more tenuous tort
  8   claim. Therefore, the allegations set forth in Paragraph 68 are denied for lack of
  9   sufficient knowledge and information and are objected to as being insufficiently
 10   specific. However, Defendants did have sufficient staff, funding and resources for
 11   the original development scope set forth in the Agreement, as evidenced by the
 12   successful and highly-rated multi-player game that Defendants made available
 13   approximately five months after the Kickstarter campaign had concluded.
 14   Otherwise, denied.
 15         69. Denied. To the contrary, Defendants have been injured in the amount
 16   of at least $5,660,000 by Plaintiff’s failure to make required payments, wrongful
 17   termination, and failure to complete the additional API and other development
 18   projects that Plaintiff had agreed to complete but failed to complete. Any damages
 19   or injury incurred by the parties were due Plaintiff’s breaches of the Agreements,
 20   failure to continue funding, and failing to fulfill its own development, marketing
 21   and funding obligations.
 22         70. Defendants incorporate by reference theirs answers to Paragraphs 1
 23   through 69 to Plaintiff’s Complaint as though fully set forth herein.
 24         71. Denied. All of the cited statements were true. Many of them were also
 25   simply opinions.
 26
 27
 28

                                               20
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 21 of 29 Page ID #:254




  1         72. Denied. Defendant already had a terrible reputation for underfunding
  2   and sabotaging development projects and attempting to misappropriate the work of
  3   its developers.
  4         73. Denied. All of the cited statements were true. Many of them were also
  5   simply opinions.
  6         74. Denied. All of the cited statements were true. Many of them were also
  7   simply opinions.
  8         75. Denied. All of the cited statements were true. Many of them were also
  9   simply opinions.
 10         76. Denied. Defendant already had a terrible reputation for underfunding
 11   and sabotaging development projects and attempting to misappropriate the work of
 12   its developers.
 13         77. Denied. Any damages or losses incurred by Plaintiff are the direct and
 14   proximate result of its own fraudulent inducement, wrongful termination, prior
 15   material breaches, and wrongful anticipatory repudiation of the Development
 16   Agreement and the Terms Sheet Addendum, including breach of Plaintiff’s
 17   marketing, funding and development obligations.
 18         78. Defendants incorporate by reference their answers to Paragraphs 1-74
 19   to Plaintiff’s Complaint as though fully set forth herein.
 20         79. Admitted only that the Development Agreement was signed belatedly
 21   by Plaintiff and is was the best evidence of its own contents and legal effect until it
 22   was modified by the parties’ course of dealing, by Plaintiff’s breaches, and by the
 23   Terms Sheet Addendum. Otherwise, denied. Plaintiff was required to pay for the
 24   development pursuant to the Terms Sheet Addendum but failed to do so. The
 25   Terms Sheet Addendum (Paragraph 4) gave Plaintiff the right to purchase the game
 26   and the IP for $1 million, but Plaintiff failed to do so.
 27
 28

                                                 21
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 22 of 29 Page ID #:255




  1         80. Admitted only that the Development Agreement was signed belatedly
  2   by Plaintiff and is was the best evidence of its own contents and legal effect until it
  3   was modified by the parties’ course of dealing, by Plaintiff’s breaches, and by the
  4   Terms Sheet Addendum. Otherwise, denied. Plaintiff was required to pay for the
  5   development pursuant to the Terms Sheet Addendum but failed to do so. The
  6   Terms Sheet Addendum (Paragraph 4) gave Plaintiff the right to purchase the game
  7   and the IP for $1 million, but Plaintiff failed to do so.
  8         81. Admitted only that Plaintiff makes this false and frivolous claim.
  9   Otherwise, denied. Plaintiff was required to pay for the development pursuant to
 10   the Terms Sheet Addendum but failed to do so. The Terms Sheet Addendum
 11   (Paragraph 4) gave Plaintiff the right to purchase the game and the IP for $1
 12   million, but Plaintiff failed to do so.
 13         82. Admitted only that Plaintiff makes this false and frivolous claim.
 14   Otherwise, denied. Plaintiff was required to pay for the development pursuant to
 15   the Terms Sheet Addendum but failed to do so. The Terms Sheet Addendum
 16   (Paragraph 4) gave Plaintiff the right to purchase the game and the IP for $1
 17   million, but Plaintiff failed to do so.
 18         83. Admitted only that Plaintiff makes this false and frivolous claim.
 19   Otherwise, denied. Plaintiff was required to pay for the development pursuant to
 20   the Terms Sheet Addendum but failed to do so. The Terms Sheet Addendum
 21   (Paragraph 4) gave Plaintiff the right to purchase the game and the IP for $1
 22   million, but Plaintiff failed to do so. Declaratory judgment is not necessary or
 23   appropriate when the parties have sued each other for damages arising from actual
 24   breach of contract.
 25
 26
 27
 28

                                                 22
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 23 of 29 Page ID #:256




  1                            Defenses and Affirmative Defenses
  2                                First Affirmative Defense
  3      (Improper Venue and Lack of Personal Jurisdiction, Especially Over Eric
  4                                         Peterson)
  5         This court lacks personal jurisdiction over Eric Peterson and venue here is
  6   improper over Mr. Peterson. Mr. Peterson was not a party to any of the parties’
  7   contracts and never visited or went to California in connection with the parties’
  8   relationship.
  9                               Second Affirmative Defense
 10                   (Anticipatory Repudiation and Prior Material Breach)
 11        As described in more detail in the accompanying counterclaim, Plaintiff
 12   committed anticipatory repudiations and prior material breaches which discharged
 13   Defendants of any obligations under the contracts. Among these prior material
 14   breaches and repudiations were: (1) Plaintiff not putting out the promised
 15   marketing spend and efforts with 47 Studios; (2) not paying eleven required
 16   installments of $60,000 due under the Terms Sheet Addendum; (3) demanding
 17   additional budget-busting, delay-creating work-product and development efforts
 18   without paying for them nor allotting sufficient time for their completion; (4)
 19   agreeing to develop but failing to develop the additional API demanded by
 20   Plaintiff; (5) failing to pay console vendors, including Torus and Boombox, forcing
 21   Torus to quit the project in November of 2018; (6) switching engine versions from
 22   v. 4.19 to v. 4.20; (7) changing the user interface (“UI”) back and forth at least four
 23   times; (8) adding new consoles, including the lower-end technology Nintendo
 24   Switch, that required more modifications and adaptations; (9) failing to document
 25   and account for and share documentation of expenses paid by Plaintiff; (10) not
 26   providing quarterly statements or any statements about presales; and, (11) not
 27
 28

                                                23
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 24 of 29 Page ID #:257




  1   providing any royalty accounting(s) after the wrongful purported termination of the
  2   agreement.
  3                               Third Affirmative Defense
  4                                (Wrongful Termination)
  5        Plaintiff wrongfully purported to terminate the Development Agreement and
  6   the Terms Sheet Addendum in breach thereof due to delays and cost overruns
  7   caused by its own breaches, failures to make necessary payments for which it was
  8   responsible, breach of its agreement to develop the additional API, and imposition
  9   of extra-contractual changes and requirements.
 10                               Fourth Affirmative Defense
 11                               (Fraud In the Inducement)
 12        Plaintiff induced the Development Agreement and the Terms Sheet
 13   Addendum by Matthew Scott falsely representing and claiming that Plaintiff had
 14   the contacts and funds to fund the development project and to advertise the game
 15   through 47 Studios. In fact, all of those representations and claims were false and
 16   untrue, and Plaintiff had to borrow over $ 1 million to fund the game development
 17   project and did not advertise or promote the game through the represented 47
 18   Studios.
 19                                Fifth Affirmative Defense
 20                                          (Truth)
 21         To the extent the statements challenged as libelous or defamatory are facts
 22   rather than opinions, they true and correct.
 23   Sixth Affirmative Defense
                                            (Opinion)
 24
            The statements challenged as libelous or defamatory are opinions rather than
 25
      statements of fact.
 26
 27
 28

                                                24
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 25 of 29 Page ID #:258




  1                              Seventh Affirmative Defense
  2                                         (Privilege)
  3         The statements challenged as libelous or defamatory are and were privileged
  4   as they were made in a private forum to interested persons with a right to know and
  5   an interest in the subject matter and possibly to correct false statements and
  6   misrepresentations previously made by Plaintiff about the same subject matter. In
  7   addition, many or most of the recipients of the challenged statements were bound
  8   by non-disclosure agreements.
  9                               Eighth Affirmative Defense
 10         (Failure To Plead or Perform Satisfaction of Conditions Precedent)
 11        The approval of Interplay was an express condition precedent to Defendants’
 12   obligation to assign the trademark license under Paragraph 9 of the Terms Sheet
 13   Addendum. Plaintiff fails to allege that any such approval was ever sought or
 14   obtained.
 15         Under Paragraph 4 of the Terms Sheet Addendum, Plaintiff had the right to
 16   purchase the Game-related IP and work-product by paying $1 million. Plaintiff
 17   fails to allege that any such payment was ever made.
 18                                Ninth Affirmative Defense
 19     (Failure To Plead Fraud or Negligent Representation With Particularity As
 20                                 Required By Rule 9(b))
 21         Plaintiff has utterly failed to plead fraud or negligent misrepresentations
 22   consistent with the particularity requirements of Fed. R. Civ. P. 9(b). Plaintiff fails
 23   to specify when, where, to whom, and by what medium any of the alleged
 24   misrepresentations were made.
 25
 26
 27
 28

                                                25
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 26 of 29 Page ID #:259




  1                                Tenth Affirmative Defense
  2                        (Economic Loss and Source or Duty Rule)
  3        Plaintiff’s fraud and negligent misrepresentation claims are barred by the
  4   economic loss rule and the gist of the action doctrine in that they merely attempt to
  5   re-characterize and mis-characterize contractual promises and warranties as tort
  6   claims and duties.
  7                              Eleventh Affirmative Defense
  8                         (Declaratory Judgment Inappropriate)
  9         Declaratory judgment is not necessary or appropriate when the parties have
 10   sued each other for damages arising from actual breach of contract.
 11                               Twelfth Affirmative Defense
 12                                (Failure to State A Claim)
 13         Plaintiff's First Amended Complaint fails to state a claim upon which relief
 14   can be granted, for reasons including but not limited to those set forth in
 15   Defendants' motion to dismiss and the supporting memorandum.
 16                             Thirteenth Affirmative Defense
 17                                  (Anti-SLAPP Violation)
 18        Plaintiff's First Amended Complaint, especially the trade libel claim, violates
 19   the California Anti-SLAPP statute (Cal. Code Civ. Proc. § 425.16) and is therefore
 20   barred and subject to a special motion to strike. In addition, Plaintiff is liable for
 21   Defendants’ attorneys’ fees, costs and expenses.
 22                             Fourteenth Affirmative Defense
 23                                   (Additional Defenses)
 24        Defendants hereby give notice that they intend to rely upon any additional
 25   defenses that become available or apparent during discovery and thus reserve the
 26   right to amend their Answer to assert such additional defenses.
 27
 28

                                                 26
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 27 of 29 Page ID #:260



  1        WHEREFORE, Defendants pray for judgment on Plaintiff's Complaint as
  2   follows:
  3        1.    Plaintiff takes nothing by way of its Complaint;
  4        2.    That Defendants be awarded judgment in their favor in this action;
  5        3.    Defendants are entitled to recover their attorneys' fees from Plaintiff
  6   pursuant to the California Anti-SLAPP statute (Cal. Code Civ. Proc. § 425.16), and
  7   as otherwise may be provided for by contract, law or statute; and
  8        4.    For such other and further relief as the Court may deem just and proper.
  9
      Dated: June 4. 2020                  Resped a 1 y sRbmitte
 10                                                        i
 11                                        B :
                                                      Counsel
 12
 13                                        Nada I. Shamonki (SBN 205359)
                                           MINTZ LEVIN COHN FERRIS GLOVSKY
 14
                                           AND POPEO P.C.
 15                                        2029 Century Park East, Suite 3100
                                           Los Angeles, CA 90067
 16
                                           Telephone: (310) 586-3200
 17                                        Facsimile: (310) 586-3202
                                           Email: nshamonki@mintz.com
 18
 19                                        Michael C. Whitticar (admitted pro hac vice)
                                           NOVA IP Law, PLLC
 20
                                           7420 Heritage Village Plaza, Suite 101
 21                                        Gainesville, VA 20155
                                           Tel: 571-386-2980
 22
                                           Fax: 855-295-0740
 23                                        E-mail: mikew@novaiplaw.com
 24                                         Attorneys for Defendants
 25                                         DESCENDENT STUDIOS INC. and
                                            ERIC PETERSON
 26
 27
 28

                                                 27
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 28 of 29 Page ID #:261



  1                              DEMAND FOR JURY TRIAL
  2           Defendant Descendent Studios Inc. and Eric Peterson hereby demand trial by
  3   jury.
  4
  5   Dated: June 4, 2020                   Resp          11 sub   t
  6
                                            By:
  7                                                    Counsel
  8
                                            Nada I. Shamonki (SBN 205359)
  9                                         MINTZ LEVIN COHN FERRIS GLOVSKY
 10                                         AND POPEO P.C.
                                            2029 Century Park East, Suite 3100
 11                                         Los Angeles, CA 90067
 12                                         Telephone: (310) 586-3200
                                            Facsimile: (310) 586-3202
 13                                         Email: nshamonki@mintz.com
 14
                                            Michael C. Whitticar (admitted pro hac vice)
 15                                         NOVA IP Law, PLLC
 16                                         7420 Heritage Village Plaza, Suite 101
                                            Gainesville, VA 20155
 17                                         Tel: 571-386-2980
 18                                         Fax: 855-295-0740
                                            E-mail: mikew@novaiplaw.com
 19
                                            Attorneys for Defendants
 20                                         DESCENDENT STUDIOS INC. and
                                            ERIC PETERSON
 21
 22
 23
 24
 25
 26
 27
 28

                                                  28
Case 8:20-cv-00089-DOC-JDE Document 32 Filed 06/04/20 Page 29 of 29 Page ID #:262




  1                                CERTIFICATE OF SERVICE
  2         I, the undersigned, certify and declare that I am over the age of 18 years,
  3   employed in the County of Los Angeles, State of California, and am not a party to
  4   the above-entitled action.
  5         On, June 4, 2020, I filed a copy of the following document(s):
  6   DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES TO PLAINTIFF’S
      FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
  7
      By electronically filing with the Clerk of the Court using the CM/ECF system
  8   which will send notification of such filing to the following:
  9
        •   Leo Edward Lundberg , Jr
 10
            leo.law.55@gmail.com
 11
        •   Michael Danton Richardson
 12
            mdantonrichardson@yahoo.com
 13
 14
            Executed on June 4, 2020, at Los Angeles, California. I hereby certify that I
 15
      am employed in the office of a member of the Bar of this Court at whose direction
 16
      the service was made.
 17
                                             /s/ Diane Hashimoto__________________
 18                                         Diane Hashimoto
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
